 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
      HASSAN ALI AND DEKA YUSUF                         No. 2:19-cv-01015-RSM
10
                                      Plaintiffs,
11     vs.                                              ORDER GRANTING STIPULATED
                                                        MOTION TO EXTEND DEADLINES FOR
12    PROGRESSIVE DIRECT INSURANCE                      INITIAL DISCLOSURES AND
13    COMPANY, a foreign corporation,                   COMBINED JOINT STATUS REPORT
                                                        AND DISCOVERY PLAN
14                                    Defendant.

15

16

17   This Matter having come before the court on Plaintiff’s Motion to Extend Deadlines for Initial
18   Disclosures and Combined Joint Status Report and Discovery Plan, and the court being fully
19   informed having reviewed:
20
         1. The Plaintiffs’ Stipulated Motion
21

22   And all papers submitted thereof, the Court GRANTS the Motion to Extend Deadlines to reflect
23   the following:
24
         1. The Deadline for Initial Disclosures to be extended to 9/6/2019
25

      Order 1 of 2                                                     KHAN LAW FIRM PLLC
                                                                       8407 S. 259th Street Ste. 101
                                                                            Kent, WA 98030
                                                                Tel: (206) 430-6096 Fax: (253) 277-8892
 1      2. The deadline for the Combined Joint Status Report and Discovery Plan to be extended to
 2          9/13/19.
 3
            The Clerk of the Court Shall transmit a copy of this order to all counsel of record.
 4
            DATED this 5 day of August, 2019.
 5

 6

 7
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

     Order 2 of 2                                                        KHAN LAW FIRM PLLC
                                                                         8407 S. 259th Street Ste. 101
                                                                              Kent, WA 98030
                                                                  Tel: (206) 430-6096 Fax: (253) 277-8892
